     Case 2:16-cv-02249-TLN-AC Document 234 Filed 08/23/21 Page 1 of 1

 1   ROGERS JOSEPH O’DONNELL
     Robert S. Metzger (State Bar No. 81294)
 2   rmetzger@rjo.com
     Merri A. Baldwin (State Bar No. 141957)
 3   mbaldwin@rjo.com
     Joshua M. Deitz (State Bar No. 267454)
 4   jdeitz@rjo.com
     Stephen L. Bacon
 5   sbacon@rjo.com (admitted pro hac vice)
     311 California Street, 10th Fl.
 6   San Francisco, California 94104
     Telephone: 415.956.2828
 7   Facsimile: 415.956.6457

 8   Attorneys for Defendants
     AEROMETALS, INC.
 9
10
                                   UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12
13   MD HELICOPTERS, INC.,                                  Case No. 2:16-cv-02249-TLN-AC

14                           Plaintiff,                     ORDER FOR FURTHER
                                                            CONTINUATION OF DEADLINES TO
15          vs.                                             SUBMIT JOINT STATUS REPORT AND
                                                            DEADLINE TO SUBMIT REPLY
16   AEROMETALS, INC. and REX                               BRIEFS RE MOTIONS TO DISMISS
     KAMPHEFNER,
17
                             Defendants.
18                                                          The Honorable Troy L. Nunley
19
20
21                   The parties shall submit a joint status report on September 30, 2021, which

22   shall include the deadlines addressed by the Court’s March 26 Order.

23                   In addition, Defendants’ deadline to submit reply briefs in support of their

24   motions to dismiss (Dkts. 219 and 220) is continued to September 24, 2021.

25                   It is so ORDERED.

26   Dated: August 23, 2021

27
                                                             Troy L. Nunley
28                                                           United States District Judge
                                                                                                    Page 1
      Case No.: 2:16-cv-02249-TLN-AC Order for Further Continuation of Deadlines to File
                                     Joint Status Report and Reply Briefs re Motions to Dismiss
